341 S.W.3d 809 (2011)
Wardell R. JONES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95171.
Missouri Court of Appeals, Eastern District, Division Two.
May 24, 2011.
*810 Maleaner R. Harvey, St. Louis, MO, For Movant/Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, For Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Movant, Wardell R. Jones, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).